Citation Nr: 0210198	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  99-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sinusitis and/or 
rhinitis, to include as secondary to service-connected 
bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to 
October 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The veteran's claims for service connection for sinusitis 
and/or rhinitis and for an increased rating for bronchial 
asthma were remanded by the Board in March 2001.  By rating 
action in January 2002 the RO granted the veteran an 
increased rating of 100 percent for bronchial asthma.  
Accordingly, the claim for an increased rating for bronchial 
asthma is no longer in appellate status.  The specified 
development requested by the March 2001 Board remand has been 
completed and the veteran's claim for entitlement to service 
connection for sinusitis and/or rhinitis, to include as 
secondary to service-connected bronchitis, is now ready for 
appellate consideration by the Board.


FINDING OF FACT

The veteran has chronic rhinitis that she first developed in 
service.


CONCLUSION OF LAW

Chronic rhinitis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.380 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate her 
claim.  The Board concludes that the discussions in the 
rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOC), the March 2001 
Board remand decision, and letters sent to the veteran, 
informed her of the information and evidence needed to 
substantiate her claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable laws and regulations in the August 1999 
SOC, and the January 2002 SSOC.  The RO informed the veteran 
of the VCAA in the January 2002 SSOC.  The VA has no 
outstanding duty to inform.

The Board notes that veteran's VA medical records have been 
obtained and that the veteran has submitted private medical 
records pertinent to her claim.  She has also been provided a 
recent and thorough VA examination.  The veteran has not 
identified any outstanding available evidence necessary to 
substantiate her claim.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  In 
the circumstances of this case, a remand to have the RO apply 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the matters before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran maintains that she developed chronic sinusitis 
and/or rhinitis during service and she asserts in the 
alternative that she developed chronic sinusitis and/or 
rhinitis as secondary to her service-connected asthma.

An October 2, 1975 service medical record indicates that the 
veteran complained of a history of intermittent cough, 
rhinorrhea, watery eyes, and difficulty breathing with 
exertion.  Another October 2, 1975 service medical record 
indicates that the veteran had a six or seven-month history 
of allergic symptoms, and that the provisional diagnoses were 
asthma and allergic rhinitis.  The veteran was again 
evaluated on October 3, 1975.  The impression was upper 
respiratory infection, with asthma.  A January 1976 record 
indicates complaints of a cough and nasal congestion.  The 
assessment was acute bronchitis, asthma.  In April 1976 the 
veteran was noted to have asthma and a viral upper 
respiratory infection.

The veteran was afforded a VA examination in March 1991.  The 
veteran stated that it was her first time visiting a VA 
hospital.  The veteran reported a good deal of nasal blockage 
and postnasal drainage.  The veteran stated that she had not 
seen a doctor about her nose blocking.  She asserted that 
some of her symptoms were seasonal, and some of the symptoms 
varied with changes in the weather.  Examination revealed the 
veteran's nasal passages mucosal surfaces to be pale, 
edematous, partially blocked, with a moderate amount of clear 
mucoid discharge.  The diagnoses included history of nasal 
allergies.

VA examination reports dated in September 1993 and November 
1998 reveal no complaints or findings relevant to the 
veteran's claim.

The veteran submitted medical records from the Glenwood 
Regional Medical Center dated from April 1998 to June 2000.  
A May 1998 record indicates that the veteran had sinusitis.  
An April 2000 record indicates that the veteran was treated 
for chronic sinusitis.  The veteran was noted to have 
asymmetric mucosal prominence in the right nasal passageway 
that might represent rhinorrhea.

A February 1999 VA outpatient treatment report indicates that 
the veteran had chronic rhinitis.

The RO received a lay statement from a friend of the veteran 
in July 1999.  The friend stated that he had met the veteran 
at Fort Sill, Oklahoma in 1977.  He reported that ever since 
he first met the veteran she had had watery eyes, a stuffy 
nose, and breathing problems.  The friend stated that they 
had learned that the allergy symptoms had been a contributing 
factor in the severity of the veteran's breathing problem.  
He noted that the veteran had been treated for sinusitis at 
the VA clinic.

The veteran submitted a July 2000 letter from a physician, 
F.C., M.D.  Dr. C. stated that the veteran suffered from 
chronic asthma and sinusitis.

In December 2000 the veteran was treated at the Columbia 
North Monroe Hospital for asthma and pneumonia.

The veteran submitted an April 2001 letter from an ear, 
throat and nose specialist, L.J.D., M.D.  Dr. D. stated that 
he saw the veteran in April 2001 for complaints of sinus 
problems with headaches.  He noted that the veteran was in 
the military and that she most likely started having sinus 
problems and asthma during her tenure in service.

The veteran was afforded a VA examination in June 2001.  The 
examiner noted that he had examined the veteran's claims 
file.  He further noted that the military medical records did 
reveal treatment in service for wheezing and also contained 
the impressions of asthma, upper respiratory infection, nasal 
congestion, rhinitis, and nasal allergy.  Examination of the 
veteran revealed increase in nasal mucus and pallor of the 
nasal mucosa.  The nasal passages appeared to be adequate.  
The oropharynx was normal to inspection.  There was no 
tenderness on palpation over the frontal areas, the antral 
areas, or the mastoid areas.  The diagnoses included 
bronchial asthma and nasal allergy.  The examiner stated that 
the asthma and nasal allergy were likely both related to 
atopy.  The examiner opined that the veteran's nasal allergy 
was not likely related to military service.  He also noted 
that the veteran's asthma and her nasal allergy did not 
likely aggravate each other.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2001).  
Service connection under § 3.310(a) is also warranted for 
additional disability due to aggravation of a non service-
connected disability by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Sinusitis was initially clinically demonstrated in May 1998.  
While a physician opined in April 2001 that the veteran's 
sinus problems most likely started during service, the 
service medical records are devoid of demonstration of 
sinusitis.  The record does not otherwise contain 
demonstration of any relationship between the sinusitis and 
service.  Indeed, the April 2001 physician's opinion is 
equivocal in that regard, and of lessened probative value.  
Hence, the preponderance of the evidence is against a grant 
of service connection for sinusitis.

In this case the veteran's service medical records do reveal 
that the veteran experienced rhinorrhea and was given a 
provisional diagnosis of allergic rhinitis during service.  
The Board further notes that the June 2001 VA examiner 
indicated that the veteran's service medical records revealed 
the presence of nasal congestion, rhinitis, and nasal allergy 
during service.  Significantly, however, the June 2001 VA 
examiner stated that he thought that the veteran's nasal 
allergy disability was due to atopy and not to service.  The 
Board notes that nasal allergy/sinusitis/rhinitis were not 
shown on the veteran's examination for entry to service, 
performed in August 1974.  Accordingly, the veteran is 
presumed not to have had nasal allergy/sinusitis/ rhinitis 
prior to service.  38 C.F.R. § 3.304(b) (2001).  The June 
2001 VA examiner noted that the veteran did have findings of 
rhinitis and nasal allergy during service.  The June 2001 VA 
examiner also found that the veteran currently has nasal 
allergy.  However, when afforded a VA examination in March 
1991, the veteran asserted her symptoms were seasonal and/or 
related to weather changes.  Such manifestations are deemed 
to be no more than acute allergic manifestations subsiding on 
the absence, or removal, of the allergen.  As such, the 
veteran's nasal allergy is regarded as acute disease, healing 
without residuals, and hence, not subject to service 
connection.  38 C.F.R. §§ 3.303, 3.380.  

Both private and VA medical records have shown that the 
veteran currently has chronic rhinitis.  Since the veteran 
was first shown to have rhinitis during service, since she 
has now been shown to have chronic rhinitis, and since a 
physician has related the current nasal disability to 
service, the evidence supports entitlement to service 
connection for chronic rhinitis.


ORDER

Entitlement to service connection for chronic rhinitis is 
granted.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

